Opinion by
Cline, J.
In accordance with stipulation of counsel that the dried lotus nuts (Hoi- Pak Lin); Yuen Yuk; and dried lily bulbs (Oi Hop Gone); dried lily flower (Kum Choi), are the same in all material respects as the merchandise passed upon in United States v. Yick Shew Tong Co. (25 C. C. P. A. 255, T. D. 49392) and Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372), the claim for free entry under paragraph 1669 was sustained as to these items. It was further stipulated that Wy Shan Kok and Wy Shan Pin are the same as the merchandise passed upon in United States v. Yick Shew Tong Co., supra, and Oy Wo Tong Co. v. United States, supra. The claim at 10 percent under paragraph 34 was therefore sustained as to these items.